     Case 1-19-43516-ess        Doc 126      Filed 06/02/21      Entered 06/02/21 14:02:27




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                       )
  In re:                                               )     Chapter 11
                                                       )
  Michael Krichevsky,                                  )
                                                       )     Case No. 19-43516-ess
                                          Debtor.      )
                                                       )


                     ORDER DIRECTING DEBTOR TO FULFILL
               HIS DUTIES AS A CHAPTER 11 DEBTOR-IN-POSSESSION

       Pursuant to sections 105(a), 308, 345 and 1107 of title 11 of the United States Code,

Rules 2015 and Rule 2015.3 of the Federal Rules of Bankruptcy Procedure, 28 U.S. Code § 586

and 28 U.S.C. § 1930, the Court hereby sua sponte orders and directs that Michael Krichevsky

(the “Debtor”), debtor and debtor-in-possession in the above-captioned chapter 11 case (the

“Bankruptcy Case”), shall become current with all duties of the Debtor as a debtor-in-possession

in connection with his Bankruptcy Case by 5:00 PM on June 11, 2021, including, without

limitation, the following:

      1.      The Debtor shall file monthly operating reports for each of the months of

              February 2020 through April 2021;

      2.      The Debtor shall file monthly reports of the value, operations, and profitability of

              each entity that is not a publicly traded corporation or a debtor in a case under title

              11 and in which the Debtor’s estate holds a substantial or controlling interest for

              the months of September 2019 through April 2021, including, if appropriate, MK

              7 Funding LLC, Liberty Services Agency, and L & M;

      3.      The Debtor shall pay all fees owed to the Office of the United States Trustee;

      4.      The Debtor shall provide the Office of the United States Trustee with copies of

              current property and liability insurance policies with respect to each parcel of real
  Case 1-19-43516-ess       Doc 126     Filed 06/02/21        Entered 06/02/21 14:02:27




          property owned by the Debtor which polices shall include the Office of the United

          States Trustee as an additional notice party; and

    5.    The Debtor shall close each of his pre-petition bank accounts and open a debtor-in

          possession bank account and shall provide proof of closing the pre-petition

          accounts and opening the debtor-in-possession account to the Office of the United

          States Trustee.




                                                               ____________________________
Dated: Brooklyn, New York                                             Elizabeth S. Stong
       June 2, 2021                                            United States Bankruptcy Judge
